DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 6/29/2022 are considered and entered into record. Claims 1 and 5 are amended. Claims 2-3 are cancelled. New claims 6-7 are added. Claims 1 and 5-7 are being considered for examination in the instant application. 

Withdrawn Objections/Rejections
3.		Upon consideration of appropriate amendment of claim 1, the objection is withdrawn.
4.		Upon consideration of appropriate amendment of claims 2, 5, and cancellation of claim 3, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
5. 		Upon consideration of appropriate amendment of claim 1 limiting to a subject with Crohn’s disease, and Applicant’s persuasive arguments, the rejection under 35 U.S.C. 112, first paragraph, scope of enablement, is withdrawn.

Objection maintained
Specification
6.		The disclosure is objected to because of the following informalities:  
Internet address: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, for example, page 11, para 0039). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. The objection is maintained for reasons of record in the Office Action dated 30 March 2022. 
7.		Applicant argues that the amendments to objected paragraphs do not contain embedded hyperlink and/or other form of browser-executable code and is in accordance with MPEP § 608.01. Applicant’s argument is not persuasive. While the objected hyperlinks in paragraphs 0051, 0091 and 0098 are appropriately corrected, amended paragraph 0039 still contains an embedded hyperlink and/or other form of browser-executable code. Note that “world wide web” (amended to replace “www”) also provides an executable link. Appropriate correction is required.
	NOTE: Upon correction of informalities of Brief description of the drawings and inconsistencies (see para 3 (parts (i) and (ii) of last Office Action), the associated objections have been withdrawn.


Rejections maintained
Claim Rejections - 35 USC § 102
8.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.		Claims 1 and 5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ananthakrishnan et al: Gastroenterology 152: S-191- S-192, 22 April 2017 (IDS). The rejection is maintained and extended to amended claims 1 and 5 for reasons of record in the Office Action dated 3/30/2022. It is noted that previously rejected claim 2 is currently cancelled. Minor modifications have been made to address the amendment.
10.		The claims are directed to a method of treating a selected subject with inflammatory bowel disease (IBD), comprising administering an anti-integrin therapy to the subject, wherein the subject with Crohn’s disease (CD) having increased levels of Roseburia inulinivorans and/or Burkholderiales species; and/or increased levels of one or more of the recited metabolic pathways, when compared to a control subject, will likely respond to the therapy (claim 1); wherein: the anti-integrin therapy is vedolizumab (claim 5). 
11.		Ananthakrishnan et al teach that gut microbiome function determines the response to anti-integrin therapy in subjects with IBD comprising CD, wherein the subjects were treated with the anti-integrin therapy – vedolizumab, and wherein CD patients having significantly higher baseline levels of Roseburia inulinivorans and a Burkholderiales species, achieved remission at week 14. Ananthakrishnan et al also teach that CD patients having significantly enriched (higher or abundant) levels of 13 functional metabolic pathways including branched chain amino acid synthesis at baseline compared to those who did not, achieved remission (instant claims 1 and 5) (Abstract). Even though the reference does not teach that the increased levels are compared to a control subject, this would be inherent as the reference is teaching that the levels are “more abundant at baseline among CD patients” implying comparing with a control set not having the abundance. The reference therefore, anticipates the invention.

12.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Stintzi et al, WO2014/138999, published 9/18/2014. The rejection is maintained and extended to amended claim 1 for reasons of record in the Office Action dated 3/30/2022. It is noted that previously rejected claim 2 is currently cancelled. Minor modifications have been made to address the amendment.
13.		Stintzi et al teach methods for diagnosing, classifying and treating subjects having IBD such as Crohn’s disease (CD) by measuring bacterial taxa (Abstract). The reference teaches a method of treating IBD in a human subject by administering a pharmaceutically effective amount of a compound such as anti-integrin, wherein the subject to be treated is selected as having IBD, by measuring levels of Roseburia inulinivorans bacteria or proteobacteria (e.g. Burkholderiales - page 70, lines 16-20, 23, 27; page 71, line 4) in the subject. The reference also teaches that if the levels of one or more proteobacteria is higher than the reference (control) level, the subject has the disease and is selected for treatment (para spanning pages 4 and 5; page 6, para 1). The reference further teaches that Burkholderiales or proteobacteria shows a significantly different abundance (increase) in CD patients (p<0.05), as compared to control subject (Table 2, page 23, 24; Fig 6B). Still further the reference teaches increased levels of Roseburia inulinivorans in CD group (Fig. 16C). The reference therefore, anticipates the invention.

14.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Stintzi et al, US patent 10,023,918, which is a 371 of WO2014/138999 (PCT/CA2014/050245), filed 3/14/2014. The rejection is maintained and extended to amended claim 1 for reasons of record in the Office Action dated 3/30/2022. It is noted that previously rejected claim 2 is currently cancelled.
15.		As the ‘918 patent is a 371 of WO2014/138999, the patent will have the same disclosure as the WO ‘999 application, and claim 1 will be anticipated for the same reasons mentioned in the previous rejection. The reference therefore, anticipates the invention.

	Applicant’s Remarks:
16.		Applicant argues that amended claim 1 now incorporates the limitations of claim 3, which was “deemed not to be anticipated by the cited reference”. Applicant alleges that neither of the cited art - Ananthakrishnan or Stintzi, teaches each and every element of the claims in the same arrangement. Applicant asserts that since claim 5 incorporates the limitations of claim 1, it is not anticipated by the cited art. Applicant adds that that the references also do not anticipate the elements of claims 6 and 7. Applicant therefore, requests reconsideration and withdrawal of the rejections.
17.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Applicant’s comments that claim 3 was not deemed to be anticipated is right. Claim 3 was not rejected under 102 statute as it was unclear and indefinite for reasons presented in the last Office Action (paragraph 9). Presently amended claims 1 and 5 are anticipated by the prior art as teaching all the recited elements, as explained in the rejections above. Applicant is right that the rejection of claim 2 stands moot, as it is currently cancelled. New claims 6 and 7 have not been included in the 102 rejections. 

Claim Rejection - 35 USC § 103
18.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
19.		Claims 1 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Stintzi et al (2014), in view of Danese et al, Nat Rev Gastroent Hepatol 12: 537-545, 2015 (abstract only). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 3/30/2022. It is noted that previously rejected claim 2 is currently cancelled. 
20.		The teachings of Stintzi et al are set forth above.
21.		Stintzi et al do not teach that the anti-integrin therapy is vedolizumab. 
22.		Danese et al teach that vedolizumab is an anti-integrin agent that is approved for treatment of IBD (Abstract).
23.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of treating IBD in a selected subject by administering an anti-integrin therapy as taught by Stintzi et al, by using vedolizumab as the anti-integrin therapy in view of the teachings of Danese et al. The person of ordinary skill would have been motivated and would have expected reasonable success to use vedolizumab as this was approved for treating IBD, at the time of filing of the instant invention.
24.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s Remarks:
25.		Applicant argues that amended claim 1 now incorporates the limitations of claim 3, which was “deemed to be inventive and nonobvious in view of the cited combination of references”. Applicant argues that since claim 5 incorporates the limitations of claim 1, it is not obvious. Applicant adds that the combination of Stintzi and Danese neither teaches, nor suggests all features of claims 5, 6 and 7. Applicant adds that the cancellation of claim 2, renders its rejection as moot. Applicant therefore, requests reconsideration and withdrawal of the rejection.
26.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Claim 3 was not included in the obviousness rejection, as the scope of the claim was unclear and indefinite for reasons presented in the last Office Action (paragraph 9). Currently amended claims 1 and 5 are properly rendered as obvious in view of the combined teachings of Stintzi and Danese, as explained in the rejections above. Applicant is right that the rejection of claim 2 stands moot, as it is currently cancelled. Upon consideration of newly added claims 7 and 8, new rejections are presented below.
 

New Rejections – necessitated by current amendment 
Claim Rejection - 35 USC § 103
27.		Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheresh et al WO 2012167028, 12/6/2012, in view of Namazi, MR, Med Hypotheses 68:720 (2007).
28.		The claims are directed to a method of treating a selected subject with inflammatory bowel disease (IBD), comprising administering an anti-integrin therapy to the subject, wherein the subject with ulcerative colitis (UC) having increased levels or decreased levels of the biosynthesis/metabolic pathways, when compared to control subject, will likely respond to the therapy (claim 6).
29.		Cheresh et al teach identifying a subject having IBD, UC or Crohn's disease who would be responsive to therapy comprising blocking the activation of alphav-beta3 integrin polypeptide (integrin inhibitor), by treating the subject with the same (page 3, "USE"; page 2 (10)). 
30.		Cheresh et al do not teach the pathways recited in claim 6. 
31.		Namazi teaches that individuals having ulcerative colitis have a deficiency of glucose-6-phosphate-dehydrogenase (G6PD), a key enzyme of the pentose phosphate pathway (PPP) (page 720, para 3, 4), suggesting decreased levels of PPP in UC subjects.
32.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of treating IBD in a subject having UC by administering an anti-integrin therapy, as taught by Cheresh et al, wherein the subject having UC has decreased levels of pentose phosphate metabolic pathway in view of the teachings of Namazi. The person of ordinary skill would have been motivated to treat UC with anti-integrin therapy, and would have expected reasonable success, as subjects with UC have decreased levels of PPP. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.
33.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

34.		Claims 6 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheresh et al (2012), and Namazi (2007) in view of Danese et al (2015). 
35.		Claim 7 recites that the anti-integrin therapy is vedolizumab.
36.		The teachings of Cheresh et al and Namazi are set forth above.
37.		Cheresh et al or Namazi do not teach that the anti-integrin therapy is vedolizumab. 
38.		The teachings of Danese et al are set forth above.
39.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of treating IBD or UC in a selected subject by administering an anti-integrin therapy as taught by Cheresh et al and Namazi, by using vedolizumab as the anti-integrin therapy in view of the teachings of Danese et al. The person of ordinary skill would have been motivated and would have expected reasonable success to use vedolizumab as this was approved for treating IBD, at the time of filing of the instant invention.
40.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
                                                                                                                                                                      
Conclusion
41. 		No claims are allowed.
42.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
43.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
44.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
45.		If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
46.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A. D./
Examiner, Art Unit 1649
9 November 2022

/GREGORY S EMCH/Primary Examiner, Art Unit 1699